DETAILED ACTION
Status of Application
1.	The claims 23-41 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  

Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on 09/12/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 24, 27, 31, 33, 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 24 states that the silicates and/or oxides have different particle sizes “when more than one component is used.” The meaning of this limitation is unclear, as it is not definitive if this is meant to indicate when more than one oxide and/or more than one silicate is included in the mixture. The term “more than one component” would seem to also include the combination of oxide and silicate that is necessarily present according to independent claim 23, and as such it is unclear in which situations the limitations to particle sizes would need to be applied. Because of this ambiguity, claim 24 is indefinite under USC 112. The claim is also indefinite because it contains three different ranges with some listed as “especially” preferred. The inclusion of three separate ranges renders indefinite what particle size features are needed for a process to fall within the scope of the instant claims. 
	It is unclear from the claim 27 language what “the slip comprising the ceramic powder comprising components, especially exclusively from the class of the oxides” is mean to refer to in terms of this slip being based on water. It is not clear if this is a slip containing the silicate but not oxide components, and if so, how these two separate slips are then combined according to the requirements of claim 23. Further, the term “especially” renders unclear if this limitation to exclusivity from the oxides is required for a process to fall within the requirements of the claim. 
	Claim 31 is indefinite because of the use of “especially” and “preferably” when describing certain optional limitations. 
	Claim 33 is indefinite because of the use of “preferably” when describing certain optional limitations.
Claim 36 is indefinite because of the use of “especially” and “preferably” when describing certain optional limitations. 
Claim 37 is also indefinite because of the use of “especially” and “preferably” when describing certain optional limitations. 
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 23-24, 27, 30, 34-35, and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeBaron et al (US 8044105).
	Regarding claim 23, LeBaron et al teaches a method of forming a ceramic foam by providing a mixture of powders comprised of 45.5 wt% alumina and 51.7 wt% total content of kaolin and ball clay (see column 7, lines 60-65). As kaolin and ball clay are each silicates, the amounts of aluminum oxide and silicate each fall within the corresponding ranges of the instant claim. LeBaron teaches that the aforementioned mixture is combined with water, Methocel, nonionic surfactant, and albumin to form a slurry. This slurry constitutes a slip, and LeBaron teaches that the slip is subsequently homogenized in a process that produces pores in the resultant foam (see column 8, lines 1-5). Each limitation of instant claim 23 is therefore met by the teachings of the prior art of record, and the claim is anticipated under USC 102. 
	Regarding claim 25, as discussed above, LeBaron teaches aluminum oxide as a component in the mixture. 
	Regarding claim 27, the slurry (slip) taught by LeBaron is based on water.
	Regarding claim 30, LeBaron teaches foaming by stirring (see column 8, lines 1-10).  
	Regarding claim 34, LeBaron teaches a ceramic foam article formed from a mixture of silicate and oxide powders. As discussed above, LeBaron teaches an embodiment wherein the silicate content is 51.7 wt% and the oxide content is 45.5 wt%. The LeBaron ceramic foam article constitutes an absorber that is able to dampen/absorb vibration because it is compositionally and structurally equivalent to the foam of the instant claims, and thus inherently has some degree of vibration dampening. Each limitation of claim 34 is thus met by the teachings of LeBaron, and the claim is anticipated by the prior art of record. 
	Regarding claim 35, as discussed above, LeBaron teaches aluminum oxide as a component in the mixture.
	Regarding claim 40, the equivalent ceramic foam article taught by LeBaron would inherently have a sound-absorbing action in a frequency range of 20-20,00 Hz equivalent to that of article of the instant claims, and this further property limitation of the claim is met by the teachings of the prior art of record. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Regarding claim 41, the equivalent ceramic foam article taught by LeBaron would inherently have a flow resistance property equivalent to that of the article of the instant claims, and this further property limitation of the claim is met by the teachings of the prior art of record. 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 26, 32, and 36-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over LeBaron et al (US 8044105).
	Regarding claim 26, LeBaron et al teaches that a dispersant and surfactant may be added to the inventive slurry (see column 6, lines 15-20). The surfactant would necessarily also acted as a foam-forming agent. The two aforementioned components are added to the mixture which, as discussed above, is combined with a water dispersion medium. Each limitation of instant claim 26 is thus met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 32, LeBaron teaches that the foamed mixture is added to a mold. The absorptivity of the mold is not specified. However, as a mold is necessarily either absorptive or non-absorptive, routine optimization and experimentation with the LeBaron teachings would lead one of ordinary skill to a process in which a non-absorptive mold is used. As such, each limitation of instant claim 32 is met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 36, LeBaron teaches that the inventive ceramic foam is formed from an equivalently composed mixture and through an equivalent mechanical stirring means. The resultant pore structure is therefore necessarily also equivalent, and would be an open pore structure. 
	Regarding claims 37-38, as discussed above, the LeBaron ceramic foam would necessarily have an equivalent pore structure to that of the instant claims. The pores would thus be spherical and/or matrix pores having windows. 
12.	Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over LeBaron et al (US 8044105) in view of Gu et al (US 7767257). 
	Regarding claim 28, the claim differs from LeBaron et al as applied above because while LeBaron teaches that a dispersant can be included in the inventive mixture, it does not specify the type of dispersant used. However, it would have been obvious to one of ordinary skill in the art to modify LeBaron in view of Gu et al in order to use the dispersant taught therein. Gu et al teaches a method for making a porous ceramic from a mixture comprising a dispersant and specifies that the dispersant can be Darvan C (see column 1, lines 50-60). This is an organic dispersant. One would have had motivation to use the dispersant taught by Gu et al in the LeBaron mixture because the lack of teaching therein of a specific dispersant would cause one to look to other teachings for an appropriate compound. Gu et al provides such a teaching, and one would have had a reasonable expectation of success in the modification because LeBaron and Gu et al are each drawn to ceramic mixtures for forming foamed ceramic bodies. Each limitation of instant claim 28 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
13.	Claims 29, 31, and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over LeBaron et al (US 8044105) in view of Binner et al (US 5563106).  
	Regarding claim 29, the claim differs from LeBaron et al as applied above because while LeBaron teaches that a surfactant can be included in the inventive mixture, it does not specify the type of surfactant used. However, it would have been obvious to one of ordinary skill in the art to modify LeBaron in view of Binner et al in order to use the surfactant taught therein. Binner et al teaches a method for making a porous ceramic from a mixture comprising a surfactant and specifies that the surfactant can be an anionic (anion-active) surfactant (see column 3, lines 45-60). One would have had motivation to use the surfactant taught by Binner et al in the LeBaron mixture because the lack of teaching therein of a specific surfactant would cause one to look to other teachings for an appropriate compound. Binner et al provides such a teaching, and one would have had a reasonable expectation of success in the modification because LeBaron and Binner et al are each drawn to ceramic mixtures for forming foamed ceramic bodies. Each limitation of instant claim 29 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct.
	Regarding claim 31, Binner et al further teaches that the inventive mixture can comprise a binder (see column 4, lines 1-5). 
	Regarding claim 33, LeBaron teaches sintering of the ceramic foam at a temperature of 300-2000 °C. This range overlaps and thus renders obvious the sintering temperature range of instant claim 33. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	LeBaron does not specify a sintering time. However, Binner et al teaches sintering for 1 hour at a temperature falling with the range taught by LeBaron (see example II). As such, one of ordinary skill would have had motivation to also use this sintering time with the LeBaron process when performing the obvious modification in view of Binner as discussed above. The further limitations of claim 33 are thus met by the teachings of the prior art of record. 
14.	Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over LeBaron et al (US 8044105) in view of Simon et al (US 7118802).
	Regarding claim 39, the claim differs from LeBaron et al as applied above because LeBaron does not specify the density of the inventive ceramic foam article. However, it would have been obvious to one of ordinary skill in the art to modify LeBaron in view of Simon et al in order to use the density values taught therein, and to thereby arrive at a ceramic foam article with a suitable density. Simon et al teaches a ceramic composite material that is thermally insulating, and is thus a refractory material similar to that taught by LeBaron. Simon et al teaches that the inventive material can comprise Al2O3, as does that of LeBaron, and that the foam has a density of 0.2-1.4 g/cm3 (see claim 1). This range overlaps and thus renders obvious the range of the instant claim 39. One would have had motivation to use the density values taught by Simon et al in the LeBaron ceramic because the lack of teaching therein of a quantitative density value would cause one to look to other teachings for an appropriate value. Simon et al provides such a teaching, and one would have had a reasonable expectation of success in the modification because LeBaron and Simon et al are each drawn to alumina foamed ceramic bodies. Each limitation of instant claim 39 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Conclusion
15.	No claim is allowed.
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW21 October 2022